                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

PAULINE LOMAX                                                               PLAINTIFF

V.                          CASE NO. 3:19-CV-124-JM-BD

CRAIGHEAD COUNTY JAIL, et. al.                                          DEFENDANTS

                                        ORDER

       The Court has received a recommended from Magistrate Judge Beth Deere to

dismiss the Craighead County Detention Facility from this lawsuit. Ms. Lomax has not

filed objections to that recommendation. After careful review of the recommendation, the

Court concludes that it should be, and hereby is, approved and adopted as this Court’s

findings in all respects.

       Ms. Lomax’s claims against the Craighead County Detention Facility are

DISMISSED, with prejudice. The Clerk of Court is instructed to terminate this party as a

Defendant.

       IT IS SO ORDERED this 30th_day of July, 2019.


                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
